DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/2022.
Applicant's election with traverse in the reply filed on 8/8/2022 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serous burden. This is not found persuasive because the inventions of Group I and Group II are drawn into different classes and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Applicants’ arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive in so far as the searches are not co-extensive and additional search would of necessity  be required for the combination of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites new limitations of “developing a consistent migrating phase boundary…in liquid phase”. The instant specification does not disclose or define “a consistent migrating phase boundary”. Thus, the newly added limitation is not supported by the original disclosure and the applicant is required to cancel the new matter in the reply to this office action.
Due to the dependency to the parent claim, claims 2-8 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites new limitations of “a consistent migrating phase boundary”. It is not clear what “a consistent migrating phase boundary” is regarded.. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a migrating phase boundary”.
Due to the dependency to the parent claim, claims 2-8 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 USC 103 as being un-patentable over Parosa (US9567540B2) in view of Thomas (PG-PUB US 2020/0080021), Kamarehi et al (PG-PUB US 2018/0269037), and Cheng et al. (US2014/0008357A1). 
Regarding claim 1, Parosa discloses a method of direct extraction of organic compounds using microwave (ABSTRACT). The method comprises steps of: 
(1)  placing the biomass 200  in a chamber 140 (i.e. placing…in a containment vessel, Figures 2-4, col. 3, line 37-40); 
  (2) applying microwave to the chamber 140 from a microwave radiators 143 through a microwave generators 150, wherein the process can be conducted as a continuous operation (i.e. applying continuous microwave energy……vessel, Figures 2- 4,  col. 4 line 44-45, & col. 5 line 63);
(3) introducing the microwave from the radiators 143 to heat the biomass for generating biogases and biooils (i.e. directing microwave energy…, thus heating…and releasing organic compounds in vapor phase and organic compounds in liquid phase,  Figures 2-4, col. 4 line 9-12 & col. 5, line 55-58); 
(4) separating biooils from the biomass (i.e. collecting the organic compounds in the vapor phase…, col. 5 line 58 & claim 7); and
(5) measuring the reflected wave with a reflectometer 151 (i.e. monitoring the reflected waves …, Figures 2-4, col. 5 line 23-28).
Parosa teaches to apply microwave for extracting organic compounds from biomass (col. 4 line 9-12 & col. 5, line 55-58), but does not specifically teach to extract organic compounds from plant material. However, Thomas discloses a method of extracting organic compound from plant material by using microwave (ABSTRACT). Thomas teaches that organic compounds can be extracted from plant material by applying microwave (paragraphs [0025], [0045], & [0137]). Therefore, one having ordinary skill in the art would have realized to apply microwave to plant material as suggested by Thomas in order to extract organic compounds from plan material with reasonable expectation of success while using the method of Parosa.
Parosa teaches that the reflected wave is measured with a reflectometers 151 for adjusting microwave power and optimize the process conditions (col. 5,line 15-48), but Parosa/Thomas does not teach to minimize the reflected wave by using a voltage standing wave ratio less than 1.2. However, Kamarehi et al disclose a method of applying microwave to material (ABSTRACT). Kamarehi teaches that the microwave system 100 generates microwave energy for heating process and the reflected energy can be detected by a power meter 118, wherein an impedance matching adjusting device can minimize the reflected energy by tuning a voltage standing wave ratio (VSWR) less than 1.2 in order to minimize the reflection coefficient (paragraphs [0042] - [0045]). 
One having ordinary skill in the art, upon reading the teaching of Kamarehi, would have realized to utilize a voltage standing ration less than 1.2 in an attempt to minimize the reflected energy. Therefore, it would be obvious for one having ordinary skill in the art to utilize a voltage standing wave ratio less than 1.2 in order to minimize reflected energy while using the method of Parosa/Thomas.
Parosa teaches that the reflected energy may be increased and the microwave power should be adjusted accordingly (col. 5 line 15-34), but Parosa/Thomas/Kamarehi does not teach to terminate the application of the microwave energy upon detecting an increase in reflected waves above a preset level. However, Cheng et al disclose a method of applying microwave to material (ABSTRACT). Cheng teaches that the VSWR of 1 is the ideal value for energy transmission and the system operates in a low attenuation state (e.g. 0 dB) if the minimal VSWR is larger than a safe VSWR (e.g. 10) in order to prevent the microwave source being damaged by excessive VSWR (paragraphs [0003], [0028] – [0031]). Therefore, it would be obvious for one having ordinary skill in the art to terminate the operation of the microwave source in the event when the minimal VSWR is larger than the pre-set safe VSWR as suggested by Cheng in order to prevent the microwave source being damaged by the excessive VSWR while using the method of Parosa/Thomas/Kamarehi.   
It should be noted that the limitation “developing a consistent migrating phase boundary ……, thus heating…to the far field” is the results of performing the claimed  method. Since Parosa/Thomas/Kamarehi/Cheng teaches a method comprising substantially the same steps as claimed, it must have the same outcome as claimed. If different results are achieved, it must be due to some limitations that are not currently claimed. 
Regarding claim 2, Parosa teaches that  the applied energy is at a level to change the phase of each desired organic compound in the plant material (the power of microwave generators 150 is controlled to retain the water of plant material in critical state and retain temperature inside the reactor 140 at 374 ºC to 400 ºC, see e.g. col. 4 line 36-37 of Parosa; in the reactor, heating the biomass to obtain reactor products in form of volatile, liquid and solid fractions, using microwave radiation, see e.g. col. 7 line 8-9 of Parosa). Since the chamber is at water critical conditions, 220-250 atm and 374 ºC to 400 ºC, these conditions are high enough to change the phase of each desired compound, thus various products in form of volatile, liquid and solid fractions are obtained. 
Furthermore, since Parosa/Thomas/Kamarehi/Cheng teaches a method comprising substantially the same steps as claimed, it must have the same outcome as claimed. If different results are achieved, it must be due to some limitations that are not currently claimed.
Regarding claims 3 – 5, Thomas teaches cannabigerol (CBG), cannabidiol (CBD) and terpenes (paragraphs [0022] & [0080]). 
Regarding claim 6, Parosa teaches that the frequency of the microwave energy is at 900 MHz to 4 GHz (col.4 line 8-9). 
Regarding claim 7, the cited limitation “developing a consistent migrating phase boundary ……, thus heating…to the far field” is the results of performing the claimed  method. Since Parosa/Thomas/Kamarehi/Cheng teaches a method comprising substantially the same steps as claimed, it must have the same outcome as claimed. If different results are achieved, it must be due to some limitations that are not currently claimed.
Regarding claim 8, Parosa teaches that the plant material is placed in the vessel directly from the field without drying (col. 3 line 38 and Fig. 1). There is no preheating step using additional external heating source in the method as illustrated in the description and Fig. 1, thus the step is read as the plant material placed in the vessel without drying. The limitation “directly from the field” is read as an illustration of without drying.
Response to Arguments
Applicant’s arguments filed on 4/8/2022 have been considered but are in light of the applicant’s amendments.
The affidavit/declaration under 37 CFR 1.132 filed on 4/8/2022 is insufficient because: (1) the DECLARATION indicates that the VSWR has to be less than 1.2 to maintain a consistent migrating phase boundary (page 2 of DECLARATION). However, the instant specification does not disclose or define “a consistent migrating phase boundary” and such amendment (e.g. new limitation of “a consistent migrating phase boundary) introduces new matter to the claim; and (2) the DECLARATION does not provide factually supported evidence that the VSWR has to be less than 1.2 to maintain a consistent migrating phase boundary.
Conclusion
Claims 1-8 are rejected. Claims 9-11 are withdrawn, and claim 12 is cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795